          Case 1:18-cv-01691-JPO Document 34 Filed 12/07/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRJCT OF NEW YORK
--------------------------------------------------------------   )(
ROBERT WILLIAMS,

                            Plaintiff,                                Case No.: 18-cv-1691 (JPO)

                   v.                                                 AFFIRMATION OF SERVICE

CLASSIC SECURITY,
S.L. GREEN REALTY,

                            Defendants.
------------------------------------------------------------- )(

I, Andrew P. Yacyshyn, declare under penalty of perjury that on December 7, 2018, I served a true

copy of the letter to Judge J. Paul Oetken dated December 7, 2018 re: Classic's Motion to Dismiss

Papers Returned to Sender (ECF Doc. No. 33), upon:

        Mr. Robert M. Williams
        P.O. Box 246
        Bronx, NY 10467
        robteach2008@yahoo.com
        PlaintiffProSe

by (1) depositing and leaving a true copy thereof in a postpaid wrapper under the exclusive care and

custody of the United States Postal Service within New York State, addressed to the address set

forth above; and (2) email to the address set forth above.
       Case 1:18-cv-01691-JPO Document 34 Filed 12/07/18 Page 2 of 2




Dated: New York, New York
       December 7, 2018

                                   TANNENBAUM HELPERN
                                   SYRACUSE & HIRSCHTRITT LLP


                                   B : ,
                                    y
                                           ~/.;,
                                             vl     f
                                                     /   !~2 /
                                                  c'l-,.. . -
                                                           ,-
                                                               >----
                                                                -~{__
                                                                  f     (.
                                           Andrew P_Yacyshyn

                                   900 Third Avenue
                                   New York, NY 10022
                                   Telephone: (212) 508-6792
                                   Facsimile: (212) 371-1084
                                   yacyshyn@thsh.com
                                   Attorneys for Defendant Classic Security, LLC




                                    - 2-
